Citation Nr: 1828659	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  13-03 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the thoracolumbar spine.

2.  Entitlement to a rating in excess of 10 percent for uterine laceration with adhesion residuals.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran had verified active duty from October 1987 to September 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in March 2016, on which occasion it was remanded for further development.

The Veteran presented testimony at a Board hearing in September 2015.  
A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  Throughout the period of appeal, the weight of the evidence fails to show that the Veteran's service-connected thoracolumbar spine disability has manifested by forward flexion limited to 60 degrees or less, a combined range of motion not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or episodes of bed rest having a total duration of at least two weeks.

2.  Throughout the period on appeal, the uterine laceration with adhesion residuals were not shown to be moderately severe resulting in partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain; was not found to be deep and nonlinear; and did not result in any limitation of function.  Scars were not found to be deep, unstable, painful, or result in any other disabling effects.

3.  The Veteran's combined disability rating is 50 percent, and her service-connected disabilities do not render her unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for traumatic arthritis of the thoracolumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).

2.  The criteria for a rating in excess of 10 percent for adhesion residuals from a uterine laceration have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 4.118, Diagnostic Codes 7301, 7805.

3.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  The VA provided the Veteran with notice letters in August 2009 and March 2011.  Concerning the duty to assist, the identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in December 2009, June 2016, and June 2017.  Given the foregoing, the Board will proceed to the merits of the appeal.

Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

Thoracolumbar Spine Traumatic Arthritis

Service connection is in effect for traumatic arthritis of the thoracolumbar spine effective October 1, 1994.  The Veteran seeks a higher rating.  Her service-connected disability is rated under 38 C.F.R. § 4.71a, DC 5242.

Under DC 5242, degenerative arthritis of the spine is to be evaluated under either General Rating Formula of Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula of Diseases and Injuries of the Spine, 
a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  
Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

There are other factors that must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.

In a September 2015 hearing, the Veteran indicated pain in her lower back, from the neck to the tailbone, and that she also has tingling, pain, and numbness in her right hip and leg.  She stated that she had trouble moving from side to side and that the disability made it difficult to clean the house or do other chores.  Hearing Testimony, at 6.

The Veteran was afforded a VA examination in December 2009.  She reported stiffness, spasms, decreased motion and numbness.  She indicated weakness of spine, leg, and foot.  She did not experience any bladder problems.  She described flare-ups from sitting too long which caused pain in tailbone and numbness in buttocks down her leg.  She had not had any incapacitating episodes.  Physical examination found radiating pain on flexion and extension.  She had muscle spasms that did not produce an abnormal gait.  There was tenderness on the left paraspinal muscle.  No guarding or weakness.  Muscle tone and musculature was normal.  
A straight leg raising test was negative on the right and left leg.  There was no atrophy or ankylosis.  She had a forward flexion to 90 degrees, extension to 
30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees, for a combined range of motion of 240 degrees.  The joint function of the spine was limited by pain following after repetitive use.  The report reflects that pain had the major functional impact. The report also reflect that the spine was not additionally limited by the following after repetitive use: fatigue, weakness, lack of endurance and incoordination.  The examiner determined that there was no change in the diagnosis.  

The Veteran was afforded another examination in June 2016 that included an assessment of any associated neurological issues per Note 1 under the diagnostic code.  Regarding her back, she indicated that she was unable to move freely to do her daily chores and tasks.  She had to take pain medication for relief.  She did not report flare-up or functional loss/impairment.  The examiner recorded forward flexion to 80 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees, for a combined range of motion of 230 degrees.  Pain was noted in the forward flexion movement; however, the pain did not result in functional loss.  There was no pain on weight bearing or localized tenderness.  
No additional loss of range of motion was found after repetitive use testing.  Regarding periods of repeated use over time, the examiner noted that while the current findings were neither medically consistent nor inconsistent with the appellant's reported symptoms during these periods, it would be speculation to provide an opinion on any objective functional loss or range of motion during these periods.  There was no guarding, muscle spasm, muscle atrophy, ankylosis, or IVDS.  7/11/2016 C&P Examination.

The June 2016 examiner diagnosed the Veteran with symmetric polyneuropathy.  She reported radicular pain in her right lower extremity.  There was no constant or intermittent pain, paresthesias or dysesthesias, or numbness symptoms.  Muscle strength was normal and there was no muscle atrophy.  Deep tendon reflexes and sensory examination revealed normal results.  Her gait was also normal.  Lower extremity nerves were also found to be normal.  Electromyography (EMG) results were also normal in the bilateral lower extremities.  The examiner determined that neurologic examination was normal and there was no evidence of right lower extremity radiculopathy.  The Veteran reported no left lower extremity symptoms.  Further, the diagnosis of symmetric polyneuropathy was directly related to her long history of ethanol (ETOH) use and not related to her thoracolumbar spine disability according to the most recent EMG.  It was less likely than not that the Veteran's claimed symmetric polyneuropathy was related or caused by her thoracolumbar spine disability.  7/11/2016 C&P Examination.

As noted above, the Veteran's lumbar spine disability is rated as 10 percent disabling.  For the Veteran to be entitled to the next higher rating of 20 percent, the evidence must show forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or episodes of bed rest having a total duration of at least two weeks but less than four weeks.

In this case, the Board finds that a rating of 20 percent is not warranted, as the evidence fails to show symptomatology more nearly approximated by a rating of 
20 percent.  In detail, the record is negative for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.  Rather, the evidence shows forward flexion limited 80 degrees.  Similarly, the evidence is negative for a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, abnormal kyphosis, or incapacitating episodes.

Regarding the duty to assist, the Veteran has been afforded several VA examinations of her service-connected spine disability during this appeal, with the most recent being less than a year old.  Some of examination reports do not include the passive range of motion for the lumbar portions of the spine.  Passive ROM is the amount of motion possible when an examiner moves a body part with no assistance from the individual being evaluated.  It is usually greater than active ROM because the integrity of the soft tissue structures does not dictate the limits of movement.  Comparisons between passive ROM and active ROM provide information about the amount of motion permitted by the associated joint structures (passive ROM) relative to the individual's ability to produce motion at a joint (active ROM).  CYNTHIA NORKIN & D. JOYCE WHITE, MEASUREMENT OF JOINT MOTION: A GUIDE TO GONIOMETRY 8-9 (2016).  Here, there is no indication that the structural integrity of the lumbar spine joint is compromised, such that passive ROM in this case would be more limited than active.  As such, the Board concludes that the absence of findings related to passive ROM does not render the available evidence inadequate for rating purposes such that a remand for an additional VA examination is warranted, and will evaluate the Veteran's joint range of motion based on the measurements recorded for active ROM.  Additionally, the Veteran has not contended that the she is prejudiced by this omission, so another VA examination of the joints is not necessary.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also acknowledges the Veteran's reports of pain when sitting/standing for long periods or completing daily tasks and recognizes the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Mitchell and DeLuca criteria.  All reports of limited function have been considered, but the evidence does not show flexion limited to 60 degrees, even when considering DeLuca factors.  Thus, despite the Veteran's painful motion, this does not result in a separate and/or higher rating unless it results in additional functional loss.  While it is clear that the Veteran experiences pain due to her thoracolumbar spine disability, the Board finds that the current 10 percent disability rating takes into consideration the Veteran's functional loss associated with her thoracolumbar spine disability due to pain.

The Board also finds that a separate rating is not warranted for any associated objective neurologic abnormalities, as the competent medical evidence is negative for radiculopathy or other associated neurologic abnormality.  The report of the 2016 VA examination reflected no radiculopathy and the Veteran's symmetric polyneuropathy was not found to be associated with her thoracolumbar spine disability.

In sum, the criteria for a rating in excess of 10 percent have not been met.  Accordingly, the Veteran's claim of a higher rating for her thoracolumbar spine traumatic arthritis must be denied.

Uterine Laceration with Adhesions

The Veteran's uterine laceration is rated at 10 percent under 38 C.F.R. § 4.114, Diagnostic Code 7301, for adhesions of peritoneum.

Under Diagnostic Code 7301, a 10 percent rating is assigned for moderate adhesions that result in pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions that result in partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is assigned for severe adhesions that result in definite partial obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  Id.

The Veteran's residuals from a uterine laceration could also be evaluated under the criteria for scars.  Under 38 C.F.R. § 4.118 Diagnostic Code 7805, other scars are evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, or evaluated any disabling effects not considered under an appropriate diagnostic code.

Alternatively, a rating may be assigned under several other Diagnostic Codes.  
For scars that do not affect the head, face or neck, a 10 percent rating may be assigned if a scar is deep and nonlinear and covers an area of at least 6 square inches (39 sq. cm.), a 20 percent rating may be assigned if a scar is deep and nonlinear and covers an area of at least 12 square inches (77 sq. cm.), a 30 percent rating may be assigned if a scar is dep and nonlinear and covers an area of at least 72 square inches (465 sq. cm.), and a 40 percent rating may be assigned if a scar is deep and nonlinear and covers an area of at least 144 square inches (929 sq. cm.) 
(a deep scar is one associated with underlying soft tissue damage) (38 C.F.R. § 4.118, Diagnostic Code 7801); 2) superficial (meaning that it is not associated with underlying soft tissue damage) and nonlinear and covers an area of at least 
144 square inches (929 sq. cm), (38 C.F.R. § 4.118, Diagnostic Code 7802); or 
3) a 10 percent rating may be assigned for one or two scars that are unstable or painful, a 20 percent rating may be assigned for three or four scars that are unstable or painful, and a 30 percent rating may be assigned for five or more scars that are unstable or painful (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar) (38 C.F.R. § 4.118, Diagnostic Code 7804).

At her hearing in September 2015, the Veteran indicated that she underwent a partial hysterectomy in 2013 and that a great deal of scar tissue associated with an in-service prior tubal ligation had to be removed.  She stated that she still had pain in her lower stomach for which she required daily medication.  The Veteran's 
VA treatment records show that prior to this 2013 surgery, the Veteran was being treated for pelvic pain and menorrhagia, including daily blood spotting.  9/1/2015 Hearing Testimony, at 3-5; 3/22/2016 Medical Treatment Record-Government Facility, at 300, 501-502.

The Veteran was afforded a VA examination in December 2009.  She reported pelvic pain and urinary incontinence.  She took pain medication, used a heating pad, and rested for treatment.  Regarding functional impairment, sometimes she had to wait a few hours before pain went away after taking medication.  She lived in a four-story house and when pain flared in suprapubic and pelvic region, she had difficulty climbing stairs and doing chores until the pain subsided.  Upon physical examination, the findings were abnormal and showed suprapubic tenderness to palpation.  The examiner opined that there was no change in diagnosis and the disorder was active.  12/3/2009 C&P Examination, at 1-2, 4.

Medical treatment records from April 2013 after her surgery show that she took narcotics for the first two to three days for pain and then continued on ibuprofen with good relief.  In March 2014, it was noted that she had no pelvic pain.  An abdomen review showed positive bowel sounds.  Further, her abdomen was soft, nondistended, and nontender.  There were no masses or guarding.  In February 2016, it was noted that she had no pelvic pain or incontinence.  Medical Treatment Record-Government Facility, at 16, 211, 300.

At a June 2016 VA examination, the Veteran reported that she continued to have pelvic related pain.  In March 2013 she had a partial hysterectomy due to bleeding and fibroids.  There was no current symptoms or treatment noted.  The examiner explained that her recent hysterectomy was directly related to her uterine fibroids that caused metrorrhagia.  This conclusion was supported by the American College of Obstetrics and Gynecology as a common finding and there was no literature supporting a complicated bilateral tubulization with uterine lacerations as a cause of uterine fibroids.  Further, the Veteran's hysterectomy for definitive management of her long standing uterine fibroids with metrorrhagia resolved her uterine laceration with adhesions when she had the uterus removed.  Regarding her scar, the examiner found that it was not painful or unstable and did not have a total area equal to or greater than 39 square cm.  7/11/2016 C&P Examination.

Based on the above evidence, the Board does not find that the Veteran's uterine laceration with adhesion residual symptomatology more closely approximated the criteria for a higher rating.  While she continued to have pain due to uterine laceration adhesion residuals, the 10 percent disability rating takes into consideration the Veteran's functional loss associated with her disorder.  Notably, the June 2016 VA examiner determined that her last surgery resolved her symptoms.  The evidence does not show moderately severe symptoms including partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  In addition, the record does not show that the Veteran's scars were deep, unstable, painful, or result in any other disabling effects, as described above.  As such, a higher rating is not warranted.

In sum, the criteria for a rating in excess of 10 have not been met.  Accordingly, the Veteran's claim of a higher rating for her uterine laceration with adhesions residuals must be denied.

TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  Id.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.  

In this case, the Veteran is service-connected for acquired psychiatric disorder, rated at 30 percent disabling; thoracolumbar spine traumatic arthritis, rated at 
10 percent; uterine laceration adhesion residuals, rated at 10 percent; tinnitus, rated at 10 percent; and acne keloiditis of the posterior head, rated at 10 percent.  Her combined rating is 50 percent from July 7, 2009.  See 38 C.F.R. § 4.25.  Therefore, she does not meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).

Nevertheless, VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Even without meeting the schedular requirements, a veteran may be eligible for total disability compensation if the evidence shows he is unemployable based on his individual circumstances and service-connected disabilities.  See id.

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

In this case, the Board finds that the competent and probative evidence weighs against a finding that the Veteran's service-connected disabilities render her unable to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(b).

Initially, the Board notes that the Veteran has not completed a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, with regard to her prior employment.  See VBA Adjudication Manual M21-1, III.ii.2.B.1.b (noting that a VA Form 21-8940 is not required to claim individual unemployability; however, submission of VA Form 21-8940 by the Veteran is required in the course of development of the IU claim and for the award of TDIU benefits).  Based on other evidence of record, she was a small business owner designing bridesmaid dresses, a truck driver, and answered phones in customer service.  12/26/2017 Other, at 72, 154.

At her hearing in September 2015, the Veteran stated that she last worked in 2012.  Her customer service position required answering phones and included constant sitting.  After long periods of sitting, her legs would go numb and her tailbone hurt.  Additionally, she had to frequently take breaks due to her bladder problems.  
She had an associate's degree in fashion and a bachelor's degree in business.  Hearing Testimony, at 21-24.

The Veteran went through the Vocational Rehabilitation Employment (VRE) program.  A closure statement in June 2012, detailed that her functional limitations as a result of her service connected disabilities included difficulty with prolonged sitting, required frequent shifting in her seat, sitting on a pillow for comfort, and she had difficulty walking for prolonged periods.  She also reported anxiety related to her scars.  In May 2012, the Veteran reported that her job answering phones was going well and she enjoyed it.  It was noted that as she worked from home and she had a headset, this allowed her to alternate between sitting and standing as needed to accommodate her disabilities.  This also allowed her to work in her own environment, thus reducing her anxiety regarding her scars.  12/26/2017 Other, 
at 72.

In a June 2016 mental disorder VA examination, the examiner determined that the Veteran's ability to understand and follow instructions, retain instructions, sustain concentration to perform simple tasks, respond appropriately to coworkers, supervisors, or the general public, and respond appropriately to changes in the work setting were not impaired.  Her ability to sustain concentration to task persistence and pace was considered mildly impaired.  She reported being unemployed due to back pain.  6/23/2016 C&P Examination.  

The Veteran has described her back disability as preventing her from sitting for long periods of time.  She was also had limited heavy lifting and prolonged walking.  Regarding the Veteran's tinnitus, the functional impact at a June 2016 
VA examination was described as making it hard to hear when holding a conversation, because it was hard to focus.  Additionally, her uterine laceration was not noted to impact her ability to work.  12/3/2009, 7/11/2016 C&P Examination. 6/11/2016 C&P Examination; 7/11/2016 C&P Examination.

A June 2017 VA examiner described the Veteran as having a history of being able to maintain employment until 2012.  She reported that she was working part time at a call center and that her employer understood that she may need to miss days for medical reasons.  She continued to report back pain when she sat or stood too long.  6/29/2017 C&P Examination.

Based on the above evidence, the Board finds that the weight of the evidence is against a finding that the Veteran's service-connected disabilities precluded her from following or securing substantially gainful employment.

As noted above, a vocational assessment determined the Veteran was capable of maintaining gainful employment despite functional limitations.  Indeed, the employment that the Veteran held at the time and that she held during the June 2017 VA examination was described as accommodating her disabilities as it allowed her to sit and stand as necessary.  In light of the overall medical and lay evidence of record, including her level of education, the Board finds that the Veteran is not precluded from gainful employment for which she is qualified due solely to her service-connected disabilities.

For all of these reasons, the Board finds that the requirements for TDIU have not been met.  See 38 C.F.R. § 4.16.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).


ORDER

A rating in excess of 10 percent for traumatic arthritis of the thoracolumbar spine is denied.

A rating in excess of 10 percent for uterine lacerations with adhesion residuals, is denied

TDIU is denied.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


